BAP Appeal No. 19-9 DocketNo.20 Filed: 05/16/2019 Page: 1of1

UNITED STATES BANKRUPTCY APPELLATE PANEL

 

 

OF THE TENTH CIRCUIT
IN RE FRED DALE VAN WINKLE, BAP No. NM-19-009
Debtor.
TAMMY SPRAGUE, personal representative of Bankr. No. 13-11743
the estate of Fred Dale Van Winkle, Adv. No. 15-01047
Chapter 7
Plaintiff - Appellee,
v.
JOHN WILLIAMS, ELLEN B. WILLIAMS,
BELLEVIEW VALLEY LAND CO.,
ORDER DISMISSING APPEAL

 

Defendants - Appellants.

 

Before CORNISH, ROMERO, and SOMERS, Bankruptcy Judges.

 

The matter before the Court is the Motion to Dismiss Appeal filed by the Appellants on May
7, 2019 [BAP ECF No. 16]. The Appellee’s deadline to respond has expired and no response has
been filed.

Accordingly, it is hereby ordered that:

1. The appeal is DISMISSED;

2. All deadlines previously set by the Court are VACATED.

3. The mandate shall issue without delay.

For the Panel
lave 7 bls

Blaine F. Bates
Clerk of Court

Case 15-01047-t Doc 152-1 Filed 05/16/19 Entered 05/16/19 14:58:31 Page 1 of 1
